SLOVITER, Circuit Judge,
concurring.
I join all of Judge Stapleton’s opinion with the exception of Part II. C. The majority concludes that the police department’s decision not to discipline Price for his altercation with Brooks was a nonverbal implied assertion, which constitutes a “statement” under Federal Rule of Evidence 801(a). Thus, according to the majority, the District Court should have excluded this evidence as hearsay under Fed. R.Evid. 801(c). I disagree with the majority’s analysis, but not with the result.
Fed.R.Evid. 801(a) is explicit that nonverbal conduct can constitute a “statement,” but only “if it is intended by the person as an assertion.” The Advisory Committee Notes provide, in pertinent part:
When evidence of conduct is offered on the theory that it is not a statement, and hence not hearsay, a preliminary determination will be required to determine whether an assertion is intended. The rule is so worded as to place the burden upon the party claiming that the intention existed; ambiguous and doubtful cases mil be resolved against him and in favor of admissibility.
Fed.R.Evid. 801 advisory committee’s note (emphasis added).
In the present case, there is no record basis to conclude that the police department’s decision not to discipline Price was intended as an assertion. Without more guidance, which was Price’s burden to produce, it is more likely than not that this decision was merely the culmination of a routine investigation conducted after a violent altercation between a police officer and a citizen. In other words, there is no evidence to support the contention that the police department’s decision was an intentional assertion that Price did not use excessive force.
For this reason, the present case is distinguishable from United States v. Praetorius, 622 F.2d 1054 (2d Cir.1979), on which the majority relies. In Praetorius, the nonverbal conduct, deemed a statement under the definition provided in Fed. R.Evid. 801(a), was a trial witness’s failure to identify a particular individual as a member of a conspiracy, although he gave testimony that several other individuals were members of the same conspiracy.7 This non-identification can logically be considered a “statement” because the context in which it took place. The trial witness was responding to direct questioning regarding the identity of the members of the conspiracy. The present case does not present a similar circumstance.
We do not have much precedent on this issue. However, we commented in an analogous case that a prosecutor’s failure to charge a defendant with a crime is not a “statement.” See Galbraith v. Hartford *971Fire Ins. Co., 464 F.2d 225, 228 n. 4 (3d Cir.1972). In Galbraith, an action filed by a homeowner to recover under a fire insurance policy, the defendant insurance company defended on the ground that plaintiff had set the fire himself. Plaintiff introduced evidence at trial that he was never charged with any crime. Although we held that the District Court abused its discretion by allowing this testimony because it was highly prejudicial, id. at 227, we stated in a footnote that:
It might be argued, too, that the evidence would be inadmissible as hearsay. But “hearsay” is defined by N.J.R. Evid. 63, N.J. Stat. Ann., in terms of a “statement.” Under N.J.R. Evid. 62(1), N.J. Stat. Ann: “Statement’ means not only an oral or written expression but also nonverbal conduct of a person intended by him as the substitute for words in expressing the matter stated.” It would not appear that the prosecutor’s failure to charge Galbraith could be considered a “statement,” and thus it would not be hearsay.
Id. at 228 n. 4.
Although Galbraith interpreted the New Jersey State Rule on hearsay, the relevant provision is essentially the same as that found in the Federal Rules of Evidence. Compare N.J.R. Evid. 62(1) (defining “statement” as “not only an oral or written expression but also nonverbal conduct of a person intended by him as the substitute for words in expressing the matter stated.”), with Fed.R.Evid. 801(a) (“A ‘statement’ is (1) an oral or written assertion or (2) nonverbal conduct of a person, if it is intended by the person as an assertion.”).
It is my opinion that the reasoning in Galbraith controls. Price was testifying to an occurrence (or non-occurrence) which was within his own personal knowledge. Therefore his testimony should not be regarded as hearsay, and was admissible. Accordingly, I need not comment on the majority’s harmless error analysis.

. Contrary to the majority's suggestion, the Praetorius court did not address the issue of whether the declarant's non-identification was hearsay under Fed.R.Evid. 801(c). See Maj. Op. at 967. Rather, the court merely borrowed the definition of "statement” from Fed.R.Evid. 801(a) to determine whether to allow evidence of a prior inconsistent statement under Fed.R.Evid. 613(b). Praetorius, 622 F.2d at 1065.